*464JUDICIAL DISCIPLINARY PROCEEDINGS
PER CURIAM.
I,In 2006, the Judiciary Commission of Louisiana recommended to this court that Judge Michael R. Walker of the 1st Judicial District Court, Parish of Caddo, be publicly censured for various acts of misconduct, including Judge Walker’s act of entering a plea agreement on behalf of a criminal defendant without participation by the district attorney. While the case was under advisement, Judge Walker submitted a letter to the Louisiana Secretary of State dated June 2, 2008 resigning his judicial office effective July 1, 2008. The Secretary of State received Judge Walker’s correspondence on June 4, 2008.
Judge Walker’s resignation of his judicial office renders this matter moot. In re: Green, 05-2120 (La.8/23/05), 913 So.2d 113; In re: Naccari, 95-0227 (La.6/30/95), 657 So.2d 91. Pursuant to Supreme Court Rule XIX, § 6(B), any further proceedings relating to Judge Walker’s conduct fall within the jurisdiction of the lawyer disciplinary agency. Accordingly, we refer this matter to the Office of Disciplinary Counsel for appropriate action.1
DECREE
It is the judgment of this court that the resignation of Michael R. Walker from the office of Judge, 1st Judicial District Court, Parish of Caddo, renders this 12proceeding against him moot. The Clerk of Court is hereby instructed to forward a copy of this per curiam to the Office of Disciplinary Counsel of the Louisiana Attorney Disciplinary Board.
CASE DISMISSED AS MOOT; MATTER REFERRED TO THE OFFICE OF DISCIPLINARY COUNSEL.

. We note that on September 19, 2008 this court placed respondent on interim suspension as a lawyer. See In re: Walker, 08-2096 (La.9/19/08), 990 So.2d 737.